AO 91 (Rev 84

   

United States District Court

SOUTHERN DISTRICT OF TEXAS

 

 

MCcALLEN DIVISION
UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT
Cesar Omar Sarsosa’ PRINCIPAL Case Number:
United States “oe me M =1 9- 3 t+ G -M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about February 14, 2019 in Starr County, mn

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense) , ,

 

knowing or in reckless disregard of the fact Ruben Valtierra-Ortega, a national of Mexico, and Dolvin
Navarro-Luna, a national Honduras, along with two (2) other undocumented aliens, for a total of four (4),

who had entered the United States in violation of law, did knowingly transport, or move or attempted to
transport said aliens in furtherance of such violation of law within the United States, that is, from a location
near Roma, Texas to the point of arrest near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the

following facts:

 

On February 14, 2019, a Border Patrol Agent operating a camera observed a group of people crossing the Rio Grande
River, from Mexico, ona raft near Roma, Texas. Subsequently, a sensor was activated near Water Street, in an area
frequently used for alien smuggling. Agents, who were approximately one block away, observed a dark colored
sedan parked on Water Street near the area of the activation. Shortly thereafter, the camera operator advised
agents that several subjects had emerged from the brush and were boarding the sedan.

Agents responded and activated their vehicle’s emergency equipment. The sedan failed to yield.to agents and
subsequently failed to yield to three stop signs, nearly making contact with the other vehicles on the roads. Part of
the pursuit took place near a school zone.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X\ves LI No

omy Complaihant”

Jon M. Chan Senior Patrol Agent
Sworn t Nef Fe pé su adi _— Printed Name of Complainant

   

February 15, 2019 NicAllen, Texas

 

 

Date City and State
~—
Peter E. Ormsby _U. S. Magistrate Judge eT

 

 

Name and Title of Judicial Officer. Signature of Judicial Officer
 

Case 7:19-cr-00428 Document1 Filed on 02/15/19 in TXSD_ Page 2 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN, TEXAS _

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 5t6 -M , ¥ ~
RE: Cesar Omar Sarsosa

CONTINUATION:

As an agent got closer to the sedan, he observed a subject, later identified as Cesar Omar Sarsosa, exit the
driver’s side door while the sedan was still in motion. Immediately thereafter, several subjects were
observed exiting the sedan, which nearly ran over one subject. The agent proceeded to chase Sarsosa, on
foot, and eventually located him, hiding inside a non-operational refrigerator. After a brief struggle, the
agent apprehended Sarsosa. ' a

Simultaneously, agents, along with Roma Police Officers, apprehended a total of four subjects. Agents |
conducted an immigration inspection on the four subjects and determined them to be illegally present in the

' United States. All five subjects were placed under arrest and were transported to the Rio Grande Border
Patrol Station for processing. ,

Principal Statement:

Cesar Omar Sarsosa, a United States Citizen, was advised of his Miranda Rights, stated he understood his
Rights, however he refused to provide a sworn statement.

Material Witnesses Statements:

Ruben Valtierra-Ortega and Dolvin Navarro-Luna were advised of their Miranda Rights, stated they
understood their rights, and agreed to provide a sworn statement.

Ruben Valtierra-Ortega, a citizen and national of Mexico, claimed he has paid 2,500 USD of the 9,000 USD he
agreed to pay to be smuggled to Fort Worth, Texas. Valtierra crossed the Rio Grande River from Mexico, on
a raft with three other people and hid in the brush. They were informed of what type of vehicle was going
to pick them up and where. Valtierra stated he entered the front passenger area of a blue Impala. Soon
after boarding, Valtierra claimed that Border Patrol attempted to pull over the vehicle by activating their
lights. Valtierra indicated that the driver was driving erratically and disregarded three stop signs. Valtierra
stated that the driver told them to run and subsequently exited the vehicle while it was still in motion.

Valtierra identified Cesar Omar Sarsosa, through a photo lineup, as the driver of the vehicle he was being
transported in.

Dolvin Navarro-Luna, a citizen and national of Honduras, claimed he made his smuggling arrangements and
paid 2,000 USD to be smuggled to Houston, Texas. Navarro crossed the Rio Grande River with four other
people and waited for approximately thirty minutes. Navarro claimed they were given instructions, over the
phone, to run up near a house. After they made it up, they approched a four-door car and the person on the
phone indicated that was the vehicle they were to board. The driver instructed them to get in and lay down.
Navarro stated that the driver drove at a high rate of speed and eventually exited the vehicle while it was
still in motion.

Navarro identified Cesar Omar Sarsosa, through a photo lineup, as the driver of the vehicle he was being
transported in.

\

)

Page 2
